The plaintiff administrator c. t. a. of M. E. Carter filed a petition before the clerk against the widow and heirs at law of said Carter to sell land for assets; sale was ordered, sale made and confirmed and deed made by order of the Court to the purchaser. After this, the only appellant, Jos. L. Caven, a judgment creditor of said Carter, claiming a lien on the land sold, petitioned the clerk to be made a party to said proceeding and to have the judgment and sale set aside. The clerk denied the petition, and on appeal the judge confirmed the order of the clerk and Caven only appealed to this Court.
It has been decided many times in this Court that when an action proceeds to final judgment, and in a proceeding like the present, the judgment can only be set aside in a direct proceeding for that purpose, that is, by an independent action. Nor has a creditor in a case like this a right to be made a party before judgment. Dickey v. Dickey, 118 N.C. 956;Smith v. Gray, 116 N.C. 311; Carter v. Rountree, 109 N.C. 29; Uzzle v.Vinson, 111 N.C. 138.
This is the only question presented.
AFFIRMED. *Page 370 
(598)